Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/378,902, ISOLATION COUPLER FOR A STRUCTURAL ASSEMBLY AND METHOD FOR ATTENUATING A LOAD, filed on 7/19/21.

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 9/30/22 is acknowledged.
	Since the applicant elected species V which excludes the element with “functional element” and claims 17 and 20 are withdrawn to non-elected invention because it contains the “functional element”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 10, “functional element” is indefinite because it does not read on elected species V, it should be changed to ---equipment mounting frame---, see applicant specification 0080. 
	Claims 2-16 and 18-19 are rejected as depending on rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Publication Application # 2014/0305334 to Blasé et al.
Blasé et al. teaches a structural assembly comprising a support structure (106), a first bracket coupled to the support structure and comprising a number of first-bracket sides wherein the number of first bracket sides formed a closed polygonal shape.  The assembly includes a number of isolators (136, 138) coupled to each one of the first bracket sides.  The assembly includes a second bracket comprising a number of second bracket sides coupled to the isolators, wherein the number of second bracket sides is equal to the number of first bracket sides and forms the closed polygonal shape.  The isolators separate each one of the first bracket sides from a corresponding one of the second bracket sides to attenuate a load transferred from the first bracket to the second bracket.  Each one of the second-bracket sides comprises a first sidewall and a second sidewall. Wherein a portion of each one of the first-bracket sides is located between the first sidewall and the second sidewall of a corresponding one of the second bracket sides. The first bracket further comprises a number of isolator openings. The support structure comprises a frame of a vehicle.  Wherein each one of the isolators is annular (elements 138 having plurality of annular surfaces).



    PNG
    media_image1.png
    543
    625
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blasé et al.
Blasé et al. teaches the number of isolators coupled to at least one of the first bracket sides but fails to teach the number of isolators coupled to at least one of the first bracket side is different than the number of isolators coupled to at least another one of the first bracket sides.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used less number of isolators on one of the first bracket side than the other first bracket side with plurality of isolators to reduce weight in the structural assembly. 
	

Allowable Subject Matter
Claims 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/9/22